Citation Nr: 0733285	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury.

2. Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for residuals of left and right knee injuries.

In December 2003, the Board remanded this case for additional 
development.  In November 2005, the Board reopened the claims 
and remanded this case for additional development. 

The veteran has raised the issue of entitlement to total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue is not developed 
for review and is referred to the RO.

The veteran's case has been advanced on the Board's docket 
based on the appellant's advanced age.


FINDING OF FACT

Neither a chronic left or a right knee injury was 
demonstrated in service, nor was arthritis of the knees 
manifested to a compensable degree within the first year 
following discharge from active duty; and, there is no 
medical evidence establishing a link between a left or a 
right knee injury and the veteran's term of active duty.


CONCLUSION OF LAW

Neither a left nor a right knee injury was incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how a disability rating and an effective date are 
assigned, any questions regarding that matter are moot in 
light of the decisions reached below.  While the appellant 
may not have received full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Background

The veteran was a paratrooper and alleges that he suffered 
traumatic injuries to both his knees during service.  

While service medical records contain extensive records 
relating to his service connected back injuries, they 
reference a brush burn to an unspecified knee in July 1947, 
and a single notation in 1948 of a knee injury while not 
identifying which knee was involved. There are no further 
notations of any complaints, treatment, or diagnosis 
pertaining to the knees at any time during service. 

The December 1952 separation examination was also silent as 
to any bilateral knee conditions.  Clinical evaluation of the 
lower extremities revealed normal findings.

In a September 2002 letter from Nicholas E. Mihelic, M.D., he 
noted that the veteran had end stage arthropathy of both 
knees which had required knee replacement arthroplasties.  
While the veteran alleged that his knee conditions began 
during the Korean conflict, the doctor noted that:

I have no way of verifying this one way 
or the other as by the time I saw him he 
had end stage arthropathy that could have 
been attributed either to traumatic 
arthritis or osteoarthritis.

In an August 2004 letter Paul A. Slota, M.D., noted that the 
veteran suffered from post traumatic degenerative joint 
disease, and severe osteoarthritis of the knees.  He opined 
that:

In my opinion, [the veteran] sustained 
injuries to the spine and both knees 
while on active duty as a paratrooper .....  
He has developed a condition of post 
traumatic osteoarthritis, which has 
slowly and progressively worsened until 
the present time.  

Following a January 2007 VA examination the examiner reviewed 
the veteran's claims file.  He noted that while the veteran 
reported injuring both knees in service.  Service medical 
records record only a single entry in December 1948 referring 
to a knee injury but do not specify which knee.  There are no 
further entries in service or indications of an ongoing 
problem.  The examiner noted that he reviewed the private 
medical notes referring to the knee problems being secondary 
to service. However there is no evidence of any direct 
knowledge of this.  The claims file refers to the initial 
claim being received in January 2001, 50 yrs after 
separation.  The separation examination while referring to 
back injuries did not note any other significant medical 
history.  The examiner opined that:

[the veteran] is a 78 year-old status 
post bilateral knee arthroplasty, 
presumably due to osteoarthritis.  Given 
that there is no objective documentation 
that he had a problem with his knees in 
the service; given that he left service 
fifty years before having significant 
documented problems with his knees, it is 
my opinion that it is less likely than 
yes [not] that his knee disabilities are 
secondary to service.




Analysis

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for a left or a right knee disorder. In 
this regard, the service medical records do not show 
complaints or findings pertaining to either a chronic left or 
a right knee disorder, or arthritis. There is no medical 
evidence that arthritis of either the left or right knee was 
compensably disabling within one year after separation from 
active duty.

Since the service medical records are negative for diagnoses, 
or treatment related to any chronic left or a right knee 
disorder, it is apparent that Dr. Slota's August 2004 opinion 
relied primarily on the appellant's self- reported and 
unsubstantiated history of chronic residuals from in- service 
left and right knee injuries. As noted, when a medical 
opinion relies at least partially on the appellant's 
rendition of a medical history, the Board is not bound to 
accept the physician's conclusion, as it has no greater 
probative value than the facts alleged by the appellant. 
Hence, Dr. Slota's medical opinion has minimal probative 
value. 

There is no competent evidence linking either a left or a 
right knee disorder, including arthritis, to service. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a compensably 
disabling left or a right knee arthritis within the first 
year following separation from active duty. Indeed, left and 
right knee disorders were not clinically demonstrated prior 
to 2000, almost 50 years after service, when the veteran 
underwent a left knee arthroplasty. Hence, at best, the 
evidence shows a considerable length of time between the 
veteran's separation from service and his initial left and 
right knee diagnoses. Given the length of time between the 
veteran's separation from active duty and the pertinent 
diagnoses the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology. 38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

In reaching this decision the Board considered the veteran's 
own argument that left and right knee injuries were incurred 
while on active duty. There is no evidence, however, showing 
that the veteran has the medical training necessary to offer 
an opinion which requires specialized medical knowledge. As 
such, the veteran is not competent to offer such an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(l).

Therefore, the Board concludes that left and right knee 
disorders were neither incurred in nor aggravated by service, 
and arthritis of the left and right knee joints may not be 
presumed to have been so incurred. As the preponderance of 
the evidence is against the claims for service connection, 
the benefit-of- the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for a left knee disorder is 
denied

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


